Citation Nr: 1730747	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  14-25 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a skin condition due to Agent Orange exposure, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for peripheral neuropathy previously claimed as residuals of frostbite to include as due to Agent Orange exposure, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this case has been transferred to the New York, New York RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for peripheral neuropathy and a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2008 rating decision denied service connection for a skin condition and for residuals of frostbite; the Veteran did not perfect an appeal.

2.  Evidence submitted since the April 2008 rating decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and therefore raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision which denied service connection for a skin condition and for residuals of frostbite is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the April 2008 rating decision and the claim of entitlement to service connection for a skin condition due to Agent Orange exposure is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received since the April 2008 rating decision and the claim of entitlement to service connection for peripheral neuropathy previously claimed as residuals of frostbite to include as due to Agent Orange exposure is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In an April 2008 rating decision, the RO denied service connection for a skin condition as there was no evidence that a skin condition occurred in or was caused by service and for residuals of frostbite as there was no evidence of a current condition, and if it did exist there was no evidence of a relationship to the Veteran's service.  A notice of disagreement (NOD) was received in November 2008 asserting that the Veteran incurred his injuries in-service, within the subsequent one-year period.  In May 2009, the RO issued a statement of the case (SOC) which denied service connection for a skin condition for lack of an in-service injury and denied service connection for residuals of frostbite including peripheral neuropathy for lack of a current diagnosis and for lack of an in-service injury.  In July 2010, the Veteran expressed disagreement with the prior decision and issues now on appeal.  Once a statement of the case is issued, the Veteran must then file a Substantive Appeal within 60 days from the date the SOC is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever ends later.  38 U.S.C.A. § 7105 (d)(3); 38 C.F.R. § 20.302 (b).  Here, the Veteran's July 2010 statement was not filed within 60 days from the date the SOC was mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed.  Therefore, the RO's April 2008 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of medical records including a record dated in July 2011 that documents the Veteran having bilateral sensory neuropathy of the feet and legs, more than likely related to frostbite in the service and exposure to Agent Orange.  During a September 2010 VA physician appointment, the Veteran indicated that he always had rashes in Korea.  A July 2010 lay statement noted that there was liquid on the ground in Korea that looked like oil that the Veteran slept on and that he currently suffers from body rashes and numbness in his feet and hands.  In April 2013, the Veteran submitted copies of his in-service identification that indicated his unit in Korea.  This evidence indicates that the Veteran has a current diagnosis of bilateral sensory neuropathy of the feet and legs and suggests that the Veteran's condition is related to his service.  Also, the evidence indicates that the Veteran had a skin condition in service and purportedly has had a skin condition since service.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the additional lay and medical evidence suggests a basis for service connection.  That evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received since the April 2008 rating decision.  Therefore, the claim of entitlement to service connection for a skin condition due to Agent Orange exposure and peripheral neuropathy previously claimed as residuals of frostbite due to Agent Orange exposure is reopened.  


ORDER

The application to reopen the claim of entitlement to service connection for a skin condition due to Agent Orange exposure is granted.  

The application to reopen the claim of entitlement to service connection for peripheral neuropathy previously claimed as residuals of frostbite to include as due to Agent Orange exposure is granted.  


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim for an increased rating, so the Veteran is afforded every possible consideration.

The claims of service connection for a skin condition and peripheral neuropathy have been reopened and the Board finds that current VA examinations and opinions are necessary in resolving these claims.

Service Connection for a Skin Condition

In September 2010, the Veteran indicated that he has had rashes since he was in service.  Service treatment records reflect that the Veteran was seen in June 1968 with a complaint of painful superficial ulcers on his abdomen. 

A VA treatment record dated in September 2011 reflects that the Veteran was diagnosed with ichthyosis.  No treatment was given.  The VA dermatologist noted that the Veteran may have been exposed to Agent Orange. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4).  In this case, based upon the evidence of ulcers in service and the post-service evidence of a current skin disability, a VA examination is warranted.

Service Connection for Peripheral Neuropathy

In a July 2010 statement, the Veteran indicated that he has had numbness in his feet and hands since he was in service.  He stated that his injury is the result of a cold injury, but he asserts that he was also exposed to Agent Orange.

A VA treatment record dated in July 2011 reflects that the Veteran was diagnosed with bilateral sensory neuropathy of the feet and legs.  The VA podiatrist opined that the Veteran's diagnosis was more than likely related to frostbite in the service and exposure to Agent Orange, yet he did not provide a rationale for his opinion.  

Early-onset peripheral neuropathy is on the list of diseases for which presumptive service connection can be awarded if the evidence indicates exposure to an herbicide agent.  38 C.F.R. § 3.309 (e).  Exposure to an herbicide agent will be conceded if a Veteran served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the presumption will also apply.  38 C.F.R. § 3.307 (a)(6)(iv). 

The DoD has determined that Veterans who served with specified military units in Korea near the DMZ between April 1, 1968 and August 31, 1971 were exposed to herbicides.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Para.4.b.  The Veteran's unit, Company B, 2nd Battalion, 9th Infantry Division, is among the listed units and the Veteran served during the presumptive period.   

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a) (6), 3.309(e).  The diseases associated with herbicide exposure for purposes of the presumption include early-onset peripheral neuropathy.  38 U.S.C.A. § 1116 (a) (2); 38 C.F.R. § 3.309 (e); see 78 Fed. Reg. 54763 (Sept. 6, 2013). 

Effective for claims pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id. 

In addition, and notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

As there is evidence of bilateral sensory neuropathy of the feet and legs in service and a current disability, a VA examination is warranted.  McLendon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current skin condition.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current skin condition had (1) its clinical onset during service; (2) is related to any in-service disease, event, or injury, including Agent Orange exposure during service; and/or, (3) is otherwise related to service to include any cold injury purportedly sustained in service.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his peripheral neuropathy.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After a review of the record on appeal, the examiner is asked to respond to the following:

a.   Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran has "early-onset" peripheral neuropathy, which manifested within one year after the date of last exposure to herbicides.

b.   Whether it is at least as likely as not that the Veteran manifests current residuals of early-onset peripheral neuropathy.

c.   If the Veteran does not have "early-onset" peripheral neuropathy, whether it is at least as likely as not (probability of at least 50 percent) that his current peripheral neuropathy is related to herbicide exposure, including Agent Orange, during military service in Korea. 

d.  Is it at least as likely as not that the peripheral neuropathy of the lower extremities is otherwise related to any in-service disease, event, or injury including cold injury. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinion offered.  The examiner's attention is directed to VA's revised regulation on herbicide presumptive service connection such that "early-onset" peripheral neuropathy as a result of exposure to herbicide agents need not be acute or transient.

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


